COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Bumgardner
Argued at Richmond, Virginia


MICHAEL LEON EDWARDS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1314-00-2             JUDGE RUDOLPH BUMGARDNER, III
                                              AUGUST 7, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    William R. Shelton, Judge

          Randy B. Rowlett (Gordon, Dodson & Gordon, on
          brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     The trial court convicted Michael Leon Edwards of

possession of cocaine with intent to distribute in violation of

Code § 18.2-248.    He contends the trial court erred in not

suppressing the drugs found when he was searched.   Concluding

the officer had probable cause to search the defendant, we

affirm.

     In considering a trial court's denial of a motion to

suppress, we review the evidence in the light most favorable to

the Commonwealth.    McGee v. Commonwealth, 25 Va. App. 193, 197,

487 S.E.2d 259, 261 (1997) (en banc).    While we are bound to


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
review de novo the ultimate questions of reasonable suspicion

and probable cause, we "review findings of historical fact only

for clear error and . . . give due weight to inferences drawn

from those facts by resident judges and local law enforcement

officers."    Ornelas v. United States, 517 U.S. 690, 699 (1996).

     Officer D.G. Henderson stopped the car in which the

defendant rode for a traffic violation.   Henderson immediately

detected a strong odor of marijuana coming from the driver's

window.    Henderson requested each of the three occupants to exit

the car.   He searched the driver and then the front-seat

passenger.   Though he smelled marijuana on each of them, he

found none on them and his search found none in the car.

     The defendant was the only passenger in the backseat.

Henderson noticed tobacco that had been removed from a cigar

wrapper "still intact on the floorboard."   Henderson knew from

his training and experience that marijuana users smoke "blunts"

which are hollowed-out cigars.    A user removes the tobacco core

by unwrapping the cigar, rolls marijuana in the cigar wrap, and

smokes it.   Henderson asked the defendant to step out of the car

and, as he did, detected "a strong odor of marijuana coming from

his clothing."   Henderson searched the defendant and discovered

plastic bags of cocaine and $344 cash in his pockets.

     The defendant testified at the suppression hearing.    He

denied any of the occupants of the car had smoked marijuana or



                                 - 2 -
that the car smelled of marijuana.      He knew what a blunt was but

denied seeing one that night.

     The trial court ruled Henderson "had a reasonable basis for

searching" the defendant.   The judge noted the smell of

marijuana coming from the vehicle, the discovery in plain view

of items commonly used for smoking marijuana, and the search of

the first two occupants which failed to reveal the source of the

marijuana smoke.

     Before searching the defendant, Officer Henderson needed

probable cause to believe the defendant had committed a criminal

offense or was in the process of committing one.      Parker v.

Commonwealth, 255 Va. 96, 106, 496 S.E.2d 47, 53 (1998).

"'[P]robable cause exists when the facts and circumstances

within the officer's knowledge . . . alone are sufficient to

warrant a person of reasonable caution to believe that an

offense has been or is being committed.'"      Id. (quoting Taylor

v. Commonwealth, 222 Va. 816, 820, 284 S.E.2d 833, 836 (1981)).

     The defendant concedes the officer lawfully stopped the

car, had probable cause to search it, and lawfully detained the

defendant while doing so.   However, he contends the smell of

marijuana alone did not provide probable cause to search the

defendant's person.   We do not address whether the smell of

marijuana alone provided probable cause to search the defendant

because the officer's investigation developed significantly more



                                - 3 -
information of criminal activity than just an unattributed smell

of marijuana.

     After searching the car and the other two occupants,

Henderson had not located a source of the marijuana odor.     The

defendant was the only other likely source.   Before the

defendant got out of the car, Henderson observed hollowed out

cigar tobacco and wrappers, which he knew were associated with

"blunts," a marijuana smoking device.   They were on the

floorboard beside the defendant.    After the defendant got out of

the car, Henderson smelled marijuana on the defendant's

clothing.   Concluding the defendant was engaged in criminal

activity, Henderson searched him.   Henderson had a reasonable

and objective basis to search because the aggregate information

pointed to the defendant as the probable source of the suspected

drugs.

     We conclude that the totality of circumstances furnished

probable cause to believe the defendant was engaged in criminal

activity.   Accordingly, the search was permissible, and we

affirm the trial court.

                                                           Affirmed.




                               - 4 -